June 15, VIA EDGAR FILING To:United States Securities and Exchange Commission treet, N.E. Mail Stop 3561 Washington, D.C. 20549 Re:Registrant Name: VisiTrade, Inc. (the “Company”) Dear United States Securities and Exchange Commission: Please accept the below narrative which has been prepared by the Company in response to your communication dated November 13, 2008 regarding the review of the Company’s (i) Form 10 filed with the Securities and Exchange Commission (“SEC”) on October 15, 2008 (the “Registration Statement”), (ii) Quarterly Reports on Form 10-Q for the periods ended March 31, 2008, June 30, 2008 and September 30, 2008 and (iii) Annual Report on Form 10-KSB for the year ended December 31, 2007. The Company’s response has been prepared based on a review of materials in the possession of the Company at this time. The Company reserves the right to amend its response to include additional information should such additional information become available to the Company and provide a more complete answer to an element of the subject inquiry. In connection with responding to your comments, the Company acknowledges that the Company is responsible for the adequacy and accuracy of the disclosure in the filing, staff comment or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing, and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. FORM 10, AMENDMENT NO. 1, AS FILED OCTOBER 15, 2008 Comment number one:Please revise your registration statement to include page numbers. Response: The Registration Statement has been amended to include page numbers. Comment number two: We note your statement that, “[f]ollowing this registration, we became a public company.” Please state the date on which you became a public company, and please disclose that you did not timely file your first two quarterly reports on Form 10-Q and discuss why you did not do so. Response: The Registration Statement has been amended to disclose that we are currently a public company, the date we became a public company, the fact we did not timely file our following quarterly reports and annual reports, and the reasons for such untimely filings. Comment number three: We note your response to comment 25 of our letter dated January 11, 2008. Please revise this section of the registration statement to include a detailed analysis of the costs of completing your milestones. Specifically, discuss the costs of completing your website and of completing all other tasks necessary for your company to be in a position to generate sales. Response: We have revised the Registration Statement to include a more detailed analysis of the capital requirements necessary to bring the Company to a position of generating revenues. Our immediate hurdle is the completion of our website and we have disclosed the estimated costs for the completion of a beta version of our website. As disclosed and explained in the Registration Statement, we cannot possibly know what additional costs may be necessary to revise, if even necessary, the beta version of our software. We have also disclosed the estimated costs for maintaining our sales and support staff following the completion of our website. Comment number four: We note your response to comment 32 of our letter dated January 11, 2008. Please revise this section of the registration statement to indicate the number of hours per week Mr. Baum devotes to the company’s business. Response: The Registration Statement has been amended to disclose the approximate number of hours per week Mr. Ford Sinclair, the Company’s new Chief Executive Officer, devotes to the Company’s business. Comment number five: We reviewed your response to comment 42 of our letter dated January 11, 2008 and the related revisions to your financial statements. Based on your determination that the November 1, 2006 transaction with VisiTrade, LLC (the “Transaction”) should be accounted for as a recapitalization of VisiTrade, LLC, it appears that the following additional revisions to your financial statements are necessary: The financial statements for all periods presented, including the historical periods prior to the date of the recapitalization should reflect the operations and financial position of VisiTrade, LLC. Response:The financial statements have been revised to include historical periods reflecting the operations of Visitrade, LLC. VisiTrade, LLC’s equity balances and transactions should be retroactively restated to give effect to the exchange ratio in the Transaction as if the exchange took place at the beginning of the periods presented.For example, if the VisiTrade LLC shareholders received two shares in the combined company for every one share previously owned in VisiTrade LLC, then the historical equity balances should be adjusted to reflect this two for one exchange ration. Response:The financial statements have been revised to reflect the exchange ratio. Note that 100% ownership of Visitrade, LLC was exchanged in the transaction. The number of shares retained by the shareholders of the public shell company in the Transaction should be shown as an issuance of shares by VisiTrade, LLC on November 1, 2006. Response:The financial statements have been revised to reflect the issuance of shares as of November 1, 2006. Weighted average common shares outstanding and earnings per share for each period should be adjusted to give effect to all of the above. Response:The financial statements have been revised to reflect the correct weighted average. Comment number six: Further to the preceding comment, please ensure the historical financial statements included in the filing give appropriate consideration to the guidance in SFAS 144 regarding discontinued operations.In this regard, we understand that you ceased all efforts to develop and market VisiTrade, LLC’s alternative trading system in early 2007.Accordingly, we would expect the related results of operations to be reported in discontinued operations.If you disagree, please advise us as to the basis for your position. Additionally, please ensure the historical financial statements included in the filing comply with the presentation and disclosure requirements of SFAS 7 with respect to development stage enterprises or otherwise tell us why such disclosures are not applicable. Response:The financial statements have been revised and show the results of discontinued operations resulting from the alternative trading system. Balance Sheets Comment number seven:
